ON PETITION FOR REHEARING.
[Filed January 19, 1889.]
Strahan, J.
Appellants’ counsel have filed a petition for a rehearing, in which they insist with much apparent confidence that our former opinion is erroneous. They think if we would supply a supposed ellipsis by inserting the word “any” in connection with the word “election” in section 2507, the construction which they insist upon would follow. We do not attempt to determine whether that would be so or not. To do what counsel insist we ought would be to violate the letter of section 694, upon which they rely by “inserting what has been omitted.” It would also violate' established canons of construction. (Sedgwick on Statutory and Constitutional Law, 245, 246.)
. After saying in effect that the thought which the statute expresses is to be sought for, the author proceeds: “If thus regarded, the words embody a definite meaning ■which involves no absurdity.and no contradiction between the different parts of the same writing, then that meaning apparent on the face of the instrument is the one wrhich alone we are at liberty to say was intended to be conveyed. In such case there is no room for construction. That which the words declare, is the meaning of the instrument. “ It is only where the statute is ambiguous in its terms that courts exercise the power of so controlling its language as to give effect to what they may suppose to have been the intention of the law-maker. In the statute before us the language admits of but one construction. No doubt can arise as to its meaning. It must therefore tye its own interpreter.” (Bidwell v. Whitaker, 1 Mich. 469.)
*129There is no ambiguity or uncertainty in the language used in the. act before us. The sense is complete.
The effect of appellants’ contention is, that we ought by some kind of construction to supply language to carry into effect what is assumed to have been the intention of the legislature, and this we hold is beyond the power of the court. The elective franchise is a sacred political right, which the law seeks to guard and protect, and not to destroy.
All laws for the government of elections were designed to enable the elector to signify his will by his ballot, and to give that will proper force and efficacy. Our institutions rest upon the fundamental idea of a free ballot, and it would never be safe to say that the means designed by law to secure the right should be used as the most effective weapon for its destruction.
In passing upon the questions submitted in this case, the court has not felt justified in adopting any narrow or merely technical rule. The right involved is too important to be dealt with in that spirit. The voters all used paper furnished by the secretary of state for that purpose, and were therefore within the letter of the statute. They were qualifiéd electors, and no fraud is alleged or shown.
The court is asked to disfranchise them on the sole ground that the paper was tinted, and had been furnished by the secretary of state one year prior to this election, and this was a remnant left over. There was enough to answer the purposes of the second election, and we are unable to find any law prohibiting its use.
We apply section 694 of the code to this ease, and simply ascertain and declare what is, in terms or in substance, contained in the statute, and decline to insert what has been omitted, or to omit what has been inserted. It belongs to the legislature to do that.
All the matters presented by the petition for a rehear*130ing were fully considered when the case was before us; and while it is possible we may have erred, we gave the case an attentive examination, and see no cause to change the conclusions already announced. ' A rehearing must therefore be denied.